Case 1:20-cv-24559-KMW Document 7 Entered on FLSD Docket 12/29/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                              Case No. 20-24559-CIV-WILLIAMS

   AISHIA PETERSEN,

          Plaintiff,
   v.

   MICHAEL KORS RETAIL INC.,

         Defendant.
   ______________________________/

                          PLAINTIFF’S NOTICE OF SETTLEMENT


          Plaintiff, AISHIA PETERSEN, by and through undersigned counsel hereby files this

   Notice of Settlement to notify this Court that Plaintiff and Defendant have settled this matter.

   The Stipulation for Dismissal will be filed within 20 days.


          Respectfully submitted,

          Dated this 29th day of December 2020.

                                                  s/Acacia Barros
                                                  Attorney for Plaintiff
                                                  ACACIA BARROS, P.A.
                                                  Acacia Barros, Esq.
                                                  FBN: 106277
                                                  11120 N. Kendall Dr., Suite 201
                                                  Miami, Florida 33176
                                                  Tel: 305-639-8381
                                                  ab@barroslawfirm.com

                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 29th day of December 2020 that the foregoing document
   has been filed using CM/ECF system and will be served on Defendant’s counsel when
   he/she makes an appearance.

                                                  s/Acacia Barros
                                                  Attorney for Plaintiff
                                                  ACACIA BARROS, P.A.
